

EXHIBIT 10.2



Conformed Copy


Second variation deed
CBA Multicurrency Facility Agreement

Commonwealth Bank of Australia (the Financier)


Royal Wolf Trading Australia Pty Ltd and Royalwolf Trading New Zealand Limited
(each an Initial Borrower)


Each party listed as an obligor in Schedule 1 (each a Guarantor)










































Level 40 Governor Macquarie Tower 1 Farrer Place MINTER ELLISON
Sydney NSW 2000 Australia DX 117 Sydney
T +61 2 9921 8888 F +61 2 9921 8123
minterellison.com

--------------------------------------------------------------------------------

Second variation deed
CBA Multicurrency Facility Agreement
~*~

Details
Agreed terms

1.
Defined terms & interpretation

1.1
Varied Facility Agreement defined terms

1.2
Defined terms

1.3
Interpretation

2.
Variation

2.1
Agreement

2.2
When effective

2.3
Notice of Effective Date

2.4
Waiver

3.
Representations and acknowledgments

3.1
Representations and warranties

3.2
Consent

3.3
Acknowledgment and agreement

3.4
Finance Document and Secured Finance Document

3.5
Entire agreement

4.
General provisions

4.1
Consideration

4.2
Enforceability

4.3
Further action

4.4
Severability

4.5
Governing law and jurisdiction

4.6
Counterparts

4.7
Attorneys

Schedule 1 – Guarantors
Signing pages



 




--------------------------------------------------------------------------------

Details
Date 15 December 2016
Parties


Name Commonwealth Bank of Australia


ABN 48 123 123 124


Short form name Financier


Notice details Address: Level 22, Tower 1, 201 Sussex Street, Sydney NSW 2000
Australia


Facsimile: 1300 857 262 with a copy to +61 2 9118 4204


Email:               iblending@cba.com.au with a copy to:
Ferdinand.Kawiadji@cba.com.au
Attention:          Team Manager


Name Royal Wolf Trading Australia Pty Ltd
ACN 069 244 417
ABN 38 069 244 417
Short form name Initial Borrower
Notice details Address: Level 2, 22-28 Edgeworth David Avenue, Hornsby NSW 2077 
Australia
Facsimile: +61 2 9423 6923
Attention: Chief Financial Officer


Name Royalwolf Trading New Zealand Limited
Company number 1062072
Short form name Initial Borrower
Notice details Address: Level 2, 22-28 Edgeworth David Avenue, Hornsby NSW 2077
Australia
Facsimile: +61 2 9423 6923
Attention: Chief Financial Officer










Name Each entity specified in Schedule 1
Short form name Each a Guarantor and an Obligor
Notice details As specified in Schedule 1

--------------------------------------------------------------------------------





Background
This document varies and restates the Facility Agreement at the request of the
Initial Borrowers and the other Obligors.

--------------------------------------------------------------------------------

Agreed terms
1.
Defined terms & interpretation

1.1
Varied Facility Agreement defined terms

Unless the context otherwise requires or the relevant term is defined in this
document, terms defined in (or incorporated by reference into) Annexure A have
the same meaning in this document.
1.2
Defined terms

In this document:
Effective Date has the meaning given in clause 2.2.

Facility Agreement means the agreement titled 'CBA Multicurrency Facility
Agreement' dated 8 May 2014 between the Financier, the Initial Borrowers and the
Guarantors, as amended by the First Variation Deed.

First Variation Deed means the agreement titled 'First Amendment Deed to the CBA
Multicurrency Facility Agreement' dated 30 June 2015 between the Financier, the
Initial Borrowers and the Guarantors.

Variation has the meaning given in clause 2.1.

Varied Facility Agreement means the Facility Agreement as varied by the
Variation.

1.3
Interpretation

The following clauses of the Varied Facility Agreement apply to this document as
if set out in this document in full:
(a)
clauses 1.3(a) to 1.3(f);

(b)
clauses 1.3(t) to 1.3(v);

(c)
clauses 1.3(y) to 1.3(bb); and

(d)
clause 2.

2.
Variation

2.1
Agreement

On and from the Effective Date:
(a)
the Facility Agreement is varied and restated as set out in Annexure A
(Variation); and

(b)
each party agrees to be bound by the Varied Facility Agreement.

2.2
When effective

Clause 2.1 takes effect on the date (Effective Date) when the Financier notifies
the Borrowers that the Financier has received the following conditions precedent
items in form and substance acceptable to the Financier:
(a)
(executed counterpart) an original counterpart of this document duly executed by
each Obligor, on which any applicable stamp duty or other taxes of a similar
nature have been paid;

(b)
(verification certificates)

(i)
a verification certificate for each Obligor incorporated in Australia in the
form set out in Schedule 4 of Annexure A; and

(ii)
a director's certificate for each Obligor incorporated in New Zealand in the
form set out in Schedule 5 of Annexure A,

in each case properly completed and with all required attachments (or certifying
that the relevant documents have not changed since last provided as an
attachment to a verification certificate accepted by the Financier for the
Facility), duly signed by two directors and dated no earlier than 2 Business
Days before the date of this document;
(c)
(Know your Customer) completion of each Financier's KYC Checks in respect of
each Obligor and their respective Authorised Officers, and any other person for
whom the Financier reasonably believes that an applicable customer
identification procedure must be conducted in connection with the Finance
Documents and the transactions contemplated by this document;

(d)
(power of attorney) if this document is signed by an Obligor under a power of
attorney, a certified copy of the power of attorney executed under common seal
or by two directors or, in the case of an Australian Obligor only, a director
and a company secretary of the relevant Australian Obligor.

(e)
(legal opinions) legal opinions acceptable to, and addressed to, the Financier
from MinterEllison, counsel to the Financier; and

(f)
(costs and expenses) evidence that all fees, costs and expenses due and payable
to the Financier under the Facility Agreement or other Finance Documents have
been paid (including the Facility A Extension Fee).

2.3
Notice of Effective Date

The Financier shall promptly notify the Borrowers when the Effective Date has
occurred.
2.4
Waiver

Receipt of each condition precedent item in this clause is for the sole benefit
of the Financier, and may only be waived by Notice to the Borrowers from the
Financier.
3.
Representations and acknowledgments

3.1
Representations and warranties

Each Obligor makes its representations and warranties contained in each Finance
Document to which it is a party (including where applicable, as if those
representations and warranties related to this document) for the Financier's
benefit with reference to facts and circumstances subsisting as at the date of
this document.
3.2
Consent

Each Obligor consents to the Variation.
3.3
Acknowledgment and agreement

Each Obligor acknowledges and agrees that:
(a)
each Guarantee and each Security provided by it continues in full force and
effect to guarantee and secure all of its liabilities and obligations under the
Finance Documents (including liabilities and obligations as varied by the
Variation), and any reference in any such Guarantee or Security (or in any
Finance Document or Secured Finance Document) to the original Facility Agreement
is amended to refer to the Varied Facility Agreement;

(b)
its respective liabilities and obligations under each Finance Document to which
it is a party are not released, reduced or diminished as a result of the
Variation;

(c)
nothing in this document prejudices or otherwise adversely affects any Power of
the Financier or any obligation or liability of an Obligor to the Financier,
with respect to anything done or effected or otherwise arising before the date
of this document;

(d)
the Financier is relying on this document (and on the representations and
warranties in clause 3.1) in continuing to provide financial accommodation to
the Borrowers and in agreeing to the Variation;

(e)
its representations and warranties in clause 3.1 survive execution and delivery
of this document; and

(f)
this document and the Variation are made in accordance with, and are deemed to
satisfy, all requirements of the Finance Documents and Secured Finance
Documents.

3.4
Finance Document and Secured Finance Document

This document is a 'Finance Document' and a 'Secured Finance Document' for all
purposes under each other Finance Document and each other 'Secured Finance
Document'.
3.5
Entire agreement

This document and the Finance Documents:
(a)
contain all the terms on which financial accommodation under the Varied Facility
Agreement is or will be provided and remains or will remain outstanding; and

(b)
supersede all prior communications between the parties about the subject matter
of the Facility Agreement and the Variation.

4.
General provisions

4.1
Consideration

Each party acknowledges to each other party that it enters into this document
and incurs obligations and gives rights under it for valuable consideration
provided by each other party.
4.2
Enforceability

This document is enforceable against each party signing it even if:
(a)
one or more persons named as an Obligor does not execute this document; or

(b)
this document is not enforceable against another person named as an Obligor for
any reason.

4.3
Further action

Each Obligor must do all things necessary or desirable to give full effect to
the Variation and this document.
4.4
Severability

A provision of this document that is illegal, invalid or unenforceable in a
jurisdiction is ineffective in that jurisdiction to the extent of the
illegality, invalidity or unenforceability.  This does not affect the validity
or enforceability of that provision in any other jurisdiction, nor the remainder
of this document in any jurisdiction.
4.5
Governing law and jurisdiction

This document is governed by the laws of New South Wales.  Each party
irrevocably and unconditionally submits to the non-exclusive jurisdiction of the
courts of that place (and any court of appeal) and waives any right to object to
an action being brought in those courts, including on the basis of an
inconvenient forum or those courts not having jurisdiction.
4.6
Counterparts

This document may be executed in any number of counterparts.  Each counterpart
constitutes an original of this document, all of which together constitute one
instrument.  A party who has executed a counterpart of this document may
exchange it with another party by faxing, or by emailing a pdf (portable
document format) copy of, the executed counterpart to that other party, and if
requested by that other party, will promptly deliver the original by hand or
post.  Failure to make that delivery will not affect the validity of this
document.
4.7
Attorneys

Each of the attorneys executing this document states that the attorney has no
notice of the revocation of the power of attorney appointing that attorney.

--------------------------------------------------------------------------------

Schedule 1 – Guarantors
Name Royal Wolf Holdings Limited
ACN 121 226 793
ABN 91 121 226 793
Notice details Address: Level 2, 22 – 28 Edgeworth David Avenue,
Hornsby NSW 2077 Australia
Facsimile: +61 2 9423 6923
Email: gbaker@royalwolf.com.au
Attention: Chief Financial Officer


Name Royal Wolf Trading Australia Pty Limited
ACN 069 244 417
ABN 38 069 244 417
Notice details Address: Level 2, 22 – 28 Edgeworth David Avenue,
Hornsby NSW 2077 Australia
Facsimile: +61 2 9423 6923
Email: gbaker@royalwolf.com.au
Attention: Chief Financial Officer


Name Kookaburra Containers Pty Ltd
ACN 079 735 050
ABN 22 079 735 050
Notice details Address: Level 2, 22 – 28 Edgeworth David Avenue,
Hornsby NSW 2077 Australia
Facsimile: +61 2 9423 6923
Email: gbaker@royalwolf.com.au
Attention: Chief Financial Officer


Name Royalwolf Trading New Zealand Limited
Company number 1062072
Notice details Address: Level 2, 22 – 28 Edgeworth David Avenue,
Hornsby NSW 2077 Australia
Facsimile: +61 2 9423 6923
Email: gbaker@royalwolf.com.au
Attention: Chief Financial Officer


Name Royalwolf NZ Acquisition Co. Limited
Company number 2115393
Notice details Address: Level 2, 22 – 28 Edgeworth David Avenue,
Hornsby NSW 2077 Australia
Facsimile: +61 2 9423 6923
Email: gbaker@royalwolf.com.au
Attention: Chief Financial Officer



--------------------------------------------------------------------------------

Signing pages
EXECUTED as a deed.
Each attorney signing this document under a power of attorney certifies, by the
attorney's signature, that the attorney has no notice of the revocation of the
power of attorney.
Initial Borrowers


Executed by Royal Wolf Trading Australia Pty Limited in accordance with section
127 of the Corporations Act by its authorised officers:




/s/ Neil Littlewood  /s/ Gregory Baker
Signature of director Signature of director/secretary


Name Neil Littlewood Name: Gregory Baker


Signed, sealed and delivered by Royalwolf Trading New Zealand Limited (company
number 1062072) in the presence of:




/s/ Simin Yang  /s/ Gregory Baker
Signature of witness Signature of director




Name Simin Yang Name: Gregory Baker




/s/ Alexandra Wingrove /s/ Neil Littlewood
Signature of witness Signature of director




Name Alexandra Wingrove Name: Neil Littlewood

--------------------------------------------------------------------------------



Initial Guarantors


Executed by Royal Wolf Holdings Limited in accordance with section 127 of the
Corporations Act by its authorised officers:




/s/ Neil Littlewood  /s/ Gregory Baker
Signature of director Signature of director/secretary


Name:  Neil Littlewood Name: Gregory Baker


Executed by Royal Wolf Trading Australia Pty Limited in accordance with section
127 of the Corporations Act by its authorised officers:




/s/ Neil Littlewood
/s/ Gregory Baker


Signature of director
Signature of director/secretary








Name
Name


Signed, sealed and delivered by Royalwolf Trading New Zealand Limited (company
number 1062072) in the presence of:




/s/ Simin Yang  /s/ Gregory Baker
Signature of witness Signature of director




Name Simin Yang Name: Gregory Baker




/s/ Alexandra Wingrove /s/ Neil Littlewood
Signature of witness Signature of director




Name Alexandra Wingrove Name: Neil Littlewood




Executed by Kookaburra Containers Pty Limited in accordance with section 127 of
the Corporations Act by its authorised officers:




/s/ Neil Littlewood  /s/ Gregory Baker
Signature of director Signature of director/secretary




Name Neil Littlewood Name: Gregory Baker

--------------------------------------------------------------------------------

Signed, sealed and delivered by Royalwolf NZ Acquisition Co. Limited (company
number 2115393) in the presence of:




/s/ Simin Yang /s/ Gregory Baker
Signature of witness Signature of director


Name: Simin Yang Name: Gregory Baker


/s/ Alexandra Wingrove /s/ Neil Littlewood
Signature of witness Signature of director


Name: Alexandra Wingrove Name: Neil Littlewood

--------------------------------------------------------------------------------



Financier


Signed, sealed and delivered by Commonwealth Bank of Australia ABN 48 123 123
124 by its duly constituted attorney under power of attorney dated 24 June 2013
registered Book 4651 No. 555 who has no notice of revocation of such power of
attorney in the presence of:




/s/ Chris LI /s/ Chris Dirckze
Signature of witness Signature of attorney


Chris Drickze
Chris LiName of attorney (print)
Name of witness (print) Title of attorney (print)





--------------------------------------------------------------------------------

'Annexure A – Varied Facility Agreement'